Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Pat. No. 9,962,012 to Schmid et al. in view of U.S. Pub. No. 2013/0185867 to Long.  
Claims 1 and 10, Schmid discloses an apparatus and method providing a sleep area for an infant, comprising; an upstanding enclosure 2 surrounding a sleeping platform for an infant, the enclosure comprising a front wall 34 moveable between an upper position 11a for preventing the infant from rolling off the sleeping platform and a lower position 11b allowing access to the infant; a biasing mechanism biasing the front wall to return automatically to the upper position in the absence of an external force applied to it, in use, by an operator and (col. 2-3 lines 48-68  1-2).  Schmid is silent to a latch, but discloses the mechanism is taught by Long (col. 2 lines 59-66).  Long discloses a latch (56,58) for securing a front wall [0074]-[0077].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a latch mechanism as taught by Long yielding predictable results that provide a safe means to attend and care for the baby.  
Claim 2, Schmid discloses the apparatus further comprising first and second wall supports 38 at opposed sides or ends of the sleeping platform, first and second ends of the front wall being pivotably mounted at the first and second wall supports for rotation between the upper and lower positions (fig. 4).
Claims 3-5, Schmid, as modified, discloses the apparatus, wherein the latch of Long comprises a pivot-release mechanism located in at least one of the first and second wall supports and the latch comprises a pivot-release mechanism in each wall support, the latch comprises a manually-operable control 74 coupled to the or each pivot-release mechanism [0077].
Claim 7, Schmid, as modified, discloses an apparatus wherein the manually-operable control is located on the frame, and is coupled by cables 178 extending within the frame to the or each pivot-release mechanism [0090].
Claim 8, Schmid discloses the apparatus wherein an upper portion of the front wall comprises a frame, and a lower portion of the front wall comprises a flexible wall portion connecting the frame to an edge of the sleeping platform beneath the wall (fig. 1 & 6C).
Claims 6 and 9, Schmid, as modified, discloses the apparatus wherein Long discloses various manually-operable latch arrangements that comprise a resiliently-mounted pushbutton [0083].  Selecting from a plethora of known latch releases is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to employ a button yielding predictable results that provide an equivalent and alternative means to release the front wall of Schimd.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673